Citation Nr: 0403099	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  95-35 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Samuel L. Hart, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran had active military service from September 1942 
to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 RO decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a low 
back disability.  

On appeal before the Board of Veterans' Appeals (Board) in 
November 1996, the case was remanded to the RO in order to 
obtain additional records and to afford the veteran a VA 
examination.  

In a decision in September 1998, the Board determined that 
new and material evidence had been submitted, and the claim 
was reopened and remanded to the RO for additional 
development.  Following the requested development, the claim 
was returned to the Board, which in a May 2000 decision, 
denied the veteran's appeal.  A motion for reconsideration of 
the Board's May 2000 decision was denied in October 2000.  

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  By an April 2001 
order, the Court vacated the Board's May 2000 decision and 
the case was remanded to the Board under the authority of 38 
U.S.C.A. § 7252(a) (West 2002), for consideration of the 
claim under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. 106-475, Nov. 9, 2000; 114 Stat. 2099; 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  

The Board remanded the claim to the RO in December 2001 for 
additional development and to comply with the terms of the 
joint motion.  The case was returned to the Board in January 
2004.  

Finally, it is noted that the veteran testified before a 
Hearing Officer at the VARO Los Angeles in February 1986 and 
April 1996.  Transcripts of those hearings are of record.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  A low back disorder was not demonstrated until many years 
after service and is not related to active service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.102 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA redefines the obligations of VA with respect to the duty 
to assist, including to obtain medical opinions where 
necessary, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in a letter dated in May 2003.  Recently, the United 
States Court of Appeals for Veterans claims pointed out that 
VA regulations require VA to notify veterans to submit 
evidence in their possession.  Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004); 38 C.F.R. § 3.159(b) 
(2003).

The May 2003 letter advised the veteran that "we need 
additional things from you" and advised him to submit 
"medical evidence of recent treatment for the condition(s) 
you are claiming and which shows its relationship to your 
period of active duty."  This language should have put the 
veteran on notice to submit evidence in his possession.

The VCAA notice was provided after the initial adjudication 
in this case.  In Pelegrini, the majority expressed the view 
that a claimant was entitled to VCAA notice prior to initial 
adjudication of the claim, but declined to specify a remedy 
where adequate notice was not provided prior to initial RO 
adjudication.  Pelegrini v. Principi, slip op. 8-9.  The 
veteran in this case was not prejudiced by the delayed 
notice.  He did not report the existence of, or submit, 
additional evidence in response to the notice.  Even if he 
had submitted additional evidence substantiating his claim, 
he would have received the same benefit as he would have 
received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has also complied with its obligation to afford the 
veteran contemporaneous examinations.  The claims file 
contains the results of VA examinations that were the product 
of a review of the claims folder and contain all findings 
needed to evaluate the disability.

VA has also obtained all relevant treatment records, and 
afforded the veteran several VA examinations.  These actions 
have complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  


I.  Factual Background

A review of his service medical records reflects that in 
March 1943, the veteran underwent an excision of the coccyx 
due to a congenital deformity of the coccyx.  A May 1943 
record reflects that the veteran was diagnosed with a 
contusion of the lumbar muscles following a fall on his back 
one-week prior.  A September 1943 record notes that the 
veteran sprained his back.  A December 1943 record reveals 
that the veteran had a dull pain in the area of the coccyx 
following the March 1943 surgery.  It was noted that he was 
well healed externally.  A record dated later that month 
showed a diagnosis of myositis of the mid lumbar region.  On 
service separation examination in January 1946, no 
abnormalities of the musculoskeletal system, including the 
low back or coccyx area were noted.  

An April 1974 private hospital record shows that the veteran 
was admitted with a complaint of low back pain with radiation 
into the lower left extremity.  It was noted that the onset 
of the pain was two months prior to admission.  The discharge 
diagnosis was herniated nucleus pulpous, probably L5-S1, left 
side, treated and much improved.  

A VA summary of hospitalization from June to July 1974 
reflects that the veteran was admitted due to the chronic 
nature of his backache and the possibility of a herniated 
disc.  The diagnosis was possible L5, S1, left bulging 
nucleus pulposus.  

Private and VA medical records dated from 1974 to 1984 
reflect ongoing treatment for low back complaints.  A 
November 1979 VA record noted the examiner's opinion that his 
chronic low back pain might have been related to old coccyx 
surgery but was also related to L5-S1 degeneration.  A 
private June 1982 radiology report reflects evidence of 
transitional vertebra with severe narrowing of L5-S1 and 
degenerative disc disease.  

A VA hospital discharge summary of hospitalization from 
October to November 1988 notes that the veteran reported a 
40-year history of low back pain.  It was also noted that he 
had undergone coccyx surgery in 1943 and reported a gradual 
onset of lumbosacral back pain over the past several years.  
The discharge diagnosis was low back syndrome with left leg 
symptomatology, significantly improved.  

VA outpatient medical records dated from January 1994 to 
February 1997 reflect that the veteran received ongoing 
treatment for a variety of disorders including, low back 
pain, diagnosed as spinal stenosis.  A January 1995 record 
noted that X-ray studies revealed severe lumbar disc 
degeneration a L5-S1 and abnormal lumbar lordosis/curvature.  
A February 1995 record showed that the veteran's coccygeal 
pain was most likely secondary to osteoporosis versus 
traumatic arthritis.  

On VA examination in May 1997, the veteran complained of 
persistent back pain with radiation to the left leg and 
numbness in the thighs and toes.  He said that his tailbone 
was numb.  X-ray studies revealed marked narrowing o the L5-
S1 disc space.  The diagnoses included surgical absence of 
the coccyx and severe degenerative disc disease with spinal 
stenosis, L5-S1.  The examiner reviewed the claims file and 
noted that it was evident that the veteran had a coccygectomy 
secondary to a preexisting condition.  The examiner opined 
that there was no correlation whatsoever from a functional 
standpoint between a coccygectomy and subsequent degenerative 
disc disease and spinal stenosis of the lumbar spine.  It was 
noted that the areas were anatomically separate and 
functionally unrelated.  The examiner concluded that there 
was no relationship between coccyx surgery during service and 
lumbar disc disease.  

Private medical records dated from February 1996 to October 
1999 show treatment for a variety of disorders, including low 
back pain.  A May 1998 consultation report notes that the 
veteran reported chronic back and neck pain following a motor 
vehicle accident in 1989.  A July 1999 magnetic resonance 
imaging (MRI) study reflects narrowing of the L5-S1 disc 
space with a relatively large posterior spur arising from the 
inferior end plate of L5, extending to the canal and 
indenting the ventral aspect of the thecal sac.  

On VA QTC compensation and pension examination in August 
2002, the veteran complained of pain and numbness in the 
tailbone area.  He also reported numbness in the front of the 
thigh and in all toes.  The diagnoses included status post 
coccygectomy; compression L2 vertebral body, old with left 
lumbar scoliosis, mild, and moderate degenerative disc 
disease of the lumbar spine.  The examiner opined that it was 
more likely than not that the veteran's current low back 
disability was age-related degenerative disc disease of the 
lumbar spine.  The examiner commented that there was no 
indication in the records, or in any information furnished by 
the veteran, that the L2 compression fracture was a service-
related problem.  The examiner concluded that the veteran's 
current back disability was not caused or permanently 
aggravated by his experience as a tail gunner during service.  

On VA examination in September 2003, it was noted that the 
veteran had chronic disc degeneration of the lumbosacral area 
with narrowing of the lumbar canal and spondylosis with facet 
arthrosis at L4-5 and S1.  Severe narrowing of the disc space 
at L5-S1 was also shown.  The diagnosis on examination 
included chronic lumbar spine degeneration and status post 
coccygectomy.  The examiner indicated that based on the 
review of the claims file, the veteran's history and physical 
examination, the veteran experienced a congenital abnormality 
in the coccyx area during service.  It was noted that the 
functionality of the lumbar spine and degenerative changes 
were separate from those of the coccyx.  The examiner opined 
that the veteran's military service was not as likely the 
cause of his spinal degeneration nor was his coccyx surgery 
associated with the lumbar changes apparent currently.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  For certain enumerated disabilities including 
arthritis, service connection may be presumed if the disorder 
is manifested to a degree of 10 percent or more within one 
year of separation from service, even though there is no 
evidence the disease existed during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran maintains that his current lumbar disc disease 
began as a result of coccyx surgery during his period of 
active duty.  However, he is not competent to offer an 
opinion that what he experienced in service is related to 
current back disorders.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (laypersons are not competent to render medical 
opinions).

There is only one competent piece of evidence linking an 
incident of service to a current back disability.  That 
evidence consists of the comment by a medical professional in 
November 1979.  However the favorable opinion is equivocal, 
and is outweighed by the opinions of VA examiners in 1997, 
2002 and 2003.  These later opinions outweigh the November 
1979 opinion not only in number, but also in quality.  The 
later opinions were the product of a review of the claims 
folder and thorough examinations.  For these reasons, and 
because the later opinions were consistent with one another, 
the Board finds that the negative opinions are of more 
probative weight than the single opinion that is tentatively 
in the veteran's favor.

Furthermore, the first post-service medical evidence showing 
treatment, complaints or diagnosis of low back symptoms is 
dated in 1974, several years after his discharge from active 
service.  Such negative evidence also weighs against the 
veteran's claim.  See Maxson v. Principi, 230 F.3d 1330 (Fed. 
Cir. 2000).

The Board does not dispute that the veteran currently suffers 
from a chronic low back disorder.  However, the current low 
back disorder was not shown in service, nor has the disorder 
been shown to be causally related to active service.

The Board has considered the doctrine requiring that 
reasonable doubt be resolved in favor of the veteran, but the 
preponderance of the evidence is against the claim, and 
therefore this doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The claim is denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



